Citation Nr: 0117924	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-28 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acneform skin condition 
as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1970; the 
veteran served more than two years of active duty overseas, 
and service department records reveal that from December 1966 
to December 1967, and from June 1968 to June 1969 he served 
in the Republic of Viet Nam.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denying 
service connection for acneform skin condition as a result of 
exposure to herbicides.  

The Board notes that the veteran claimed service connection 
for peripheral neuropathy as a result of exposure to 
herbicides, and that claim was also denied by the RO in its 
June 1997 rating decision.  The veteran did not initiate an 
appeal of that claim, as he did not file a Notice of 
Disagreement addressing it.  38 C.F.R. §§ 20.200, 20.201.  
The RO's erroneous issuance of a Statement of the Case 
addressing the claim and then certifying that issue on appeal 
do not serve to place that claim in appellate status and 
confer jurisdiction over it to the Board.  38 C.F.R. § 19.35.  

The Board notes that during the VA Compensation and Pension 
examination conducted in March 1990, the examiner noted the 
veteran had been diagnosed with diabetes mellitus two years 
earlier.  The veteran's military service in the Republic of 
Viet Nam occurred at a time when his presence there is 
presumed to have included exposure to an herbicide agent.  
38 U.S.C.A. § 1116(a)(1)(A).  Effective in April 2001, VA 
regulations were revised to include Type II diabetes mellitus 
or adult-onset diabetes as a disease subject to presumptive 
service connection following exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e) (2001).  Although the record 
before the Board at this time does not reflect that the 
veteran raised a claim of entitlement to service connection 
for his diabetes based on Agent Orange exposure, the matter 
is referred to the RO for any action it deems appropriate.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It does not appear the veteran has 
had a VA Compensation and Pension examination addressing his 
claim that a skin condition that he did not have before 
service, but that was present in service and that, as 
reported by the veteran in a March 1997 VA Form 21-4138, 
Statement in Support of Claim, still breaks out originated as 
a result of exposure to Agent Orange.  Accordingly, this case 
is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
if any, who treated the veteran for 
acneform skin disorder since treatment 
records were last obtained.  After 
securing the necessary release, the RO 
should attempt to obtain these records.  

3. The veteran is advised to seek 
treatment during an active phase of his 
skin disorder and advise the RO of this 
treatment.  After securing the necessary 
release, the RO should attempt to obtain 
these records.

4.  The veteran should be afforded a VA 
dermatological examination to ascertain 
whether the veteran has chloracne or 
other acneform disease consistent with 
chloracne.  The claims folder must be 
made available to the examiner for 
review.  The examiner should opine as to 
whether the veteran has such an acneform 
disease and its etiology.  If an acneform 
disease is identified the examiner should 
offer an opinion as to its date of onset 
and whether current acneform disease is 
consistent with chloracne.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that current acneform disease is related 
to the veteran's active service, 
including exposure to herbicides during 
active service.  All findings must be 
reported in detail, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


